Per 'Curiam.

This cause was originally taken to the court of appeals by plaintiff in error after the act amending the act establishing that tribunal went into effect — Laws 1899, p. 172. At the April term, 1902; the court of appeals decided the cause adversely to him. — 17 Colo. App. 429. Thereupon he sued out a writ of error, directed to the court of appeals. By the terms of the act above referred to, he is not entitled to have the judgment of the court 'of appeals reviewed in this court.
The writ of error is quashed, and the proceeding dismissed.